DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fikani, U.S. Patent Publication Number 2019/0370715 A1, in view of Bouhini et al., U.S. Patent Publication Number 2020/0104777 A1, in view of Illindala et al., U.S. Patent Publication Number 2016/0154656 A1, previously cited in 892 dated 08/10/2020, further in view of Saimani et al., U.S. Patent Publication Number 2020/0019429 A1.

Regarding claim 1, Fikani discloses a method of personalizing content displayed in an augmented reality (AR) device, the method comprising: receiving recorded data of activity of a first user wearing the AR device (paragraph 0024, processing device may acquire data from other elements of the wearable device or from external sources, for example the processing device may acquire data from the motion capture device such as data that corresponds to a user gesture; figures 1A, 1B and 2, wearable device being worn by a user); analyzing the recorded data to identify a current task being performed by the first user (paragraph 0052, identify the task based on one or more parameters or criteria); identifying a plurality of prior tasks performed by the first user that correspond to the identified current task, each respective prior task of the plurality of prior tasks stored in a database with corresponding user data collected during performance of the respective prior task includes one or more indications associating one or more actions taken by the first user during performance of the respective prior task with one or more corresponding areas of struggle, each of the one or more areas of struggle comprising a subsection of the respective prior task (paragraph 0037, for example when the user is working on changing the oil of an airplane, the database of the time threshold indicator may include defined amounts to time for the tasks of removing an oil plug, draining the oil, removing the oil filter, inserting a new oil filter, replacing the plug, and filling the oil pan with oil; paragraph 0042, comparator may store information regarding whether the individual performed the tasks within the threshold amount of time and/or the difference, may access the database to retrieve the  information indicating the amount of time the individual took for a task or a set of tasks in comparison to the threshold amount of time for the task; paragraph 0042, may include a suggestion module that may access the user profile information at the database, when the user profile information indicates the time the user is taking to complete a task exceeds the threshold amount of time, the suggesting module may provide a hint or recommendation); 
generating personalized content related to the identified current task based on the user data collected during performance of the corresponding identified plurality of prior tasks by the first user, wherein the generated personalized content is based only on user data of the first user associated with one area of struggle of the one or more areas of struggle that is common to each of the plurality of prior tasks (paragraph 0052, the processing device may not collect data associated with the task or may only collect data for certain tasks; paragraph 0046, when the amount of time the user takes to perform the same task exceeds the threshold amount to time for the task, the suggesting module may playback, to the user or the other user the recorded communication between the user and the expert, may monitor how the user adjust or changes how he/she performs the task based on the suggestions or recommendations and revised the task flow in view of the adjustments or changes; paragraph 0050, task and decision points may represent activities performed by the user, instruct the user regarding the next task in the task flow and/or display notifications to aid the user in completing the task, when the user is struggling the display may display the notification to provide the user with a suggestion on how to complete a task); comparing an amount of time for the first user to complete the identified current task with a threshold amount based on an average amount of time for multiple users to complete a similar task to the identified current task and if the amount of time to complete the identified current task is greater than the threshold amount of time, then it is determined that the first user is experiencing the at least one area of struggle with the identified current task (paragraph 0074, the data and amount of time taken by the user may be compared to the amount of time taken by an expert or an average of task performers; paragraph 0075, comparing an amount of time the user expends to perform the task to a threshold amount of time, if the difference exceeds the threshold, the processing device may display a suggestion for how the user may increase his/her performance); and outputting, for display on the AR device, non-personalized content that is not based on past experiences of the first user in response to the identified current task which is modified with the generated personalized content (paragraph 0075, if the difference is below the threshold the processing device may display no suggestion or may display a message encouraging or congratulating the user; the thresholds may be based on the experience level of the user).
and outputting, for display on the AR device, non-personalized content that is not based on past experiences of the first user in response to the identified current task which is modified with the generated personalized content (paragraph 0044, the suggesting module may provide the user with a tutorial video or image to aid the user, which the Examiner interprets as non-personalized content not based on past experiences in that tutorials are generic in nature, in completing the task).
However it is noted that Fikani discloses paragraph 0015, the wearable system may provide guidance and aid individuals in performing tasks, however different users may perform different tasks or the different users may perform the same task differently, providing the same guidance and aid to the different user may be ineffective for the individuals who perform the task differently from the default guidelines, additionally providing the same guidance and aid to the different user may not aid the individuals in learning how to correctly perform tasks and paragraph 0052, the processing device may not collect data associated with the task or may only collect data for certain tasks.   
Bouhini further discloses content is based only on user data of the first user associated with at least one area of struggle of the one or more areas of struggle that is common to each of the plurality of prior tasks performed by the first user (paragraph 0039, the learning behavior may indicate which types of training tasks and/or training materials that enabled the user to excel and/or which types of training tasks and/or training materials caused the user to struggle; paragraph 0040, historical data associated with training the user may be stored and/or kept as inputs to the training model).
However, it is noted that Fikani and Bouhini fail to disclose, wherein the generated personalized content includes content that was previously provided to the first user to address the at least one area of struggle in at least one prior task of the identified plurality of prior tasks by the first user.
Illindala discloses wherein the generated personalized content includes content that was previously provided to the first user to address the at least one area of struggle in at least one prior task of the identified plurality of prior tasks by the first user (paragraph 0006, a history of the user’s usage of the application may be stored, including which tasks the user performs within the application, timestamps associate with the task and the like, a history may also be stored of learning opportunities previously presented to and/or availed by the user, when the user request help within the application, short-term and/or long-term solutions may be provided to the user based on any or all of the user’s current context within the user application, the user’s usage history and prior learning opportunities taken by, or provided to the user).
It is further noted the prior art cited fails to disclose outputting, for display on the AR device, the generated personalized content, wherein the outputting further comprises a preemptive action to mitigate any difficulty regardless of whether the first user is currently experiencing the at least one more areas of based on a determination that the identified plurality of prior tasks includes data about difficulty experienced by the first user in previously performing any of the identified plurality of prior tasks.
Saimani discloses  receiving recorded data of activity of a first user (paragraph 0034, receive activity information related to the use of application by a user that interacts with application); analyzing the recorded data to identify a current task being performed by the first user (paragraph 0019, activity data refers to records of a user’s activity within an application); identifying a plurality of prior tasks with corresponding user data collected during performance of the respective prior task by the first user (paragraph 0019, certain issues and certain actionable solutions maybe associated with particular personal user data), wherein the corresponding user data for each respective prior task includes one or more indications associating one or more actions taken by the first user during performance of the respective prior task with one or more corresponding areas of struggle (paragraph 0049, comparing intermediate points in task completion in the historical activity data to determine which aspects of the historical activity data indicate an efficient or inefficient use of the application); generating personalized content related to the identified current task (paragraph 0002, providing personalized help to users); and outputting, for display on the AR device, the generated personalized content, wherein the outputting further comprises a preemptive action to mitigate any difficulty regardless of whether the first user is currently experiencing the at least one more areas of based on a determination that the identified plurality of prior tasks includes data about difficulty experienced by the first user in previously performing any of the identified plurality of prior tasks  (paragraph 0018, once trained, the predictive model is able to determine actionable solutions for issues that can be proactively provided to users by analyzing received input, such as activity data of a user).
It would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the only collected data for certain tasks as disclosed by Fikani, with the first user associated with the area of struggle with the prior tasks performed by the first user as further disclosed by Fikani, paragraph 0025 when the amount of time the user takes to perform the same task exceeds the threshold amount to time for the task, to assist a first user or individual in training or learning how to correctly perform a task as further disclosed by Bouhini, to enable an individual user to excel in a task.  It further would have been obvious to one of ordinary skill in the art at the effective time of filing to include in the struggle as identified by Fikani, generated personalized content includes content that was previously provided to the first user to address the at least one area of struggle in at least one prior task of the identified plurality of prior tasks by the first user as disclosed by Illindala, i.e. the history of stored learning opportunities presented to the user, to provide the user with long term solutions for the task in response to identified problems encountered by the user.  It further would have been obvious to include in the task performed as disclosed by Fikani, Bouhini, Illindala, the actionable solutions for predicting issues that can be may arise, as disclosed by Saimani, to a user with personalized help to proactively provide the user with personable help based on the user previous or historical issues of the user from the task.

Regarding claim 2, Fikani discloses wherein the user data collected during performance of the prior task by the user includes one or more of a video, an image, a screenshot, or a document created during performance of the prior task (paragraphs 0052-0053, identify the task to collect data on; the collected data may include performance information, a number of movements by the individual, may include one or more sensors to measure physical features; paragraph 0090, user device configured with different functionality to enable consumption of one or more types of media items, media items may be digital video, cameras).  

Regarding claim 3, Fikani discloses further comprising identifying that the first user is experiencing difficulty while performing the current task based on analysis of the recorded data (paragraph 0049, the optimizer may collect and analyze a task of a task flow for an individual performing one or more tasks and provide recommendation to improve the task and/or task flow); determining that the first user has not performed at least one prior task of the plurality of prior tasks and has not experienced difficultly with actions related to a data normalization technique (paragraph 0052, identify the task based on one or more parameters or criteria, the parameters may include an experience level or skill level of the user, for example when the individual is a trainee with an insufficient amount of skills of experience to perform the task); outputting the non-personalized content regarding an existing data normalization technique for rending on the AR device (paragraph 0044, the suggesting module may provide the user with a tutorial video or image to aid the user, which the Examiner interprets as non-personalized content not based on past experiences in that tutorials are generic in nature, in completing the task); and recording the actions of the first user in completing the data normalization technique with an indication noting the at least one area of struggle for use in providing the personalized content to the first user when completing future related tasks (paragraph 0053, the collected data may include performance information, speed measurements, a number of movements by the individual, environment information and so forth, the type of data collected may be adjusted based on the individual performing the task, may measure physical features of an individual and suggest physical aids for the user to utilize a display, such using stepstool or repositioning the machinery for optimization of the task)

Regarding claim 4, Fikani discloses wherein identifying that the first user is experiencing difficulty while performing the current task includes: comparing an amount of time for the first user to complete the current task with the threshold amount and another threshold (paragraph 0037, the threshold amounts of time; paragraph 0038, comparator may determine whether the actual amount of time taken by the user to perform the task is within the threshold amount of time); and in response to determining that the amount of time exceeds the other threshold, determining that the first user is experiencing difficulty (paragraph 0037, the threshold amounts of time may be determined by averaging an amount of time taken by a set of users each performing the tasks, the threshold amounts of time may be updated or changed over time; paragraph 0050, the user is struggling to complete a task and has expended an amount of time that exceeds a threshold amount of time).
  
Regarding claim 5, Fikani discloses wherein the other threshold is based on an average amount of time taken by the first user to complete one or more corresponding prior tasks (paragraph 0037, threshold amount of time may be determined by averaging an amount of time taken by a set of users; paragraph 0040).  

Regarding claim 6, Fikani discloses further comprising: determining that a number of users that have experienced the same difficulty as the first user exceeds the threshold (paragraph 0047, the average amount of time a set of users take to perform a task exceeds the threshold amount of time); and in response to determining that the number of users experiencing the same difficulty exceeds the threshold, modifying the non-personalized content related to the identified task based on the generated personalized content of the first user (paragraph 0047, if the average amount of time a set of users take to perform a task exceeds the threshold amount of time, the suggesting module may send a suggestion of the system administrator or the expert to increase the threshold amount of time, which Examiner interprets as non-personalized related to the first user).  

Regarding claim 7, Fikani discloses further comprising: selecting the non-personalized content in response to identifying the current task (paragraph 0048, task flow owner may review the notifications, sensor data and other information to improve the task flow); and outputting the non-personalized content for display on the AR device (paragraph 0048, relay the notification, sensor data or other information to the user profile module).  

Regarding claims 8-14, they are rejected based upon similar rational as above claims 1-7.  Fikani further discloses a system comprising: a network interface configured to receive and transmit data over a network; and a processor communicatively coupled to the processor (paragraph 0088, the user device receives items and/or other information via the network).
 
Regarding claims 15-20, they are rejected based upon similar rational as above claims 1-5 and 7.  Fikani further discloses a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed by a processor (paragraph 0094).

Regarding claim 21, Fikani discloses wherein the user data collected during performance of the prior task by the user includes one or more of a video, an image, a screenshot, or a document created during performance of the prior task (paragraphs 0052-0053, identify the task to collect data on; the collected data may include performance information, a number of movements by the individual, may include one or more sensors to measure physical features; paragraph 0090, user device configured with different functionality to enable consumption of one or more types of media items, media items may be digital video, cameras); wherein: the recorded data is captured and sent by the AR device, the recorded data includes at least one of video, images, accelerometer data, and documents, each prior task is stored in a database with corresponding user data of the first user collected during performance of the prior task, the user data of the first user collected during performance of the prior task includes a video, an image, a screenshot, or a document created during performance of the prior task, the generating the personalized content includes modifying the non-personalization content to include the user data of the first user from the prior task, the generated personalized content is separate from the non-personalized content, output the non-personalized content in response to the identified current task, the personalized content includes modifying the non-personalized content with the personalized data associated with the prior task, the non-personalized content being content that is not based on past experiences of the first user, and the personalized content comprises guidance based on the user data associated with performance of the first user of the plurality of prior tasks (paragraph 0049, the optimizer 314 in FIGS. 3 and 4 may collect and analyze a task(s) of a task flow for an individual performing one or more tasks and provide recommendations to improve the task and/or task flow. For example, the method may provide steps for optimizing a task flow of the user in the augmented reality environment. The task flow may be a task-by-task process showing how a user may interact with a system in order to complete a project. As discussed below, a task flow may include a diagram or map of one or more sequences of tasks for the user to complete the project and decision points for the user to follow different sets of tasks for the user to follow to complete the project based on the activities and decisions of the user; [0050] The tasks and decision points may represent activities performed by the user and/or a system in completing the project. The wearable device 100 may display a notification or message 504 to a user to instruct the user regarding the next task in the task flow and/or display notifications to aid the user in completing the task within a threshold amount of time. For example, when the user is struggling to complete a task and has expended an amount of time that exceeds a threshold amount of time, the display may display the notification 504 to provide the user with a suggestion on how to complete a task for object 502. The notification 504 may include text, graphical objects, videos, video chats, live data streams, and so forth. The notification 504 may aid the user to complete the task and/or provide feedback to the user after the user completes the task).
Saimani further discloses comparing the identified current task to the plurality of prior asks performed by the first user (paragraph 0018, identify issues; comparing intermediate points of task; paragraph 0046, personal user data of the user may be provided to trained predictive model); and selecting non-personalized content from a second user outputted for display on the AR device based on the identified current task (paragraph 0018, data of various users in the historical data may reveal, which are more or less efficient and/or correct for completing a particular task; paragraph 0048, historical activity data and historical solution data may be derived from a plurality of users of an application), wherein: the generating the personalized content includes modifying the non-personalization content to include the user data from the prior task, the generated personalized content is separate from the non-personalized content, output the non-personalized content in response to the identified current task, the personalized content includes modifying the non-personalized content with the personalized data associated with the prior task, the non-personalized content being content that is not based on past experiences of the first user, and the personalized content comprises guidance based on the user data associated with performance of the first user of the plurality of prior tasks (paragraph 0049, featurization includes comparing intermediate points in task completion in the historical activity data; if historical activity data associated with a first user includes intermediate point in task completion indicating the task took a certain amount of time to complete and historical activity data associated with a second user includes intermediate points in task completion indicating that the task took a shorter amount of time, the historical activity data associated with the first user may be associated in the predictive mode with an actionable solution that is based on the activity data associated with the first user).

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 

Applicant argues the prior art cited Fikani fails to disclose the threshold amount would be based on other users, much less on an average amount of time for multiple user to complete a similar task to the identified current task.  Examiner responds Fikani discloses paragraph 0074, the data and amount of time taken by the user may be compared to the amount of time taken by an expert or an average of task performers; paragraph 0075, comparing an amount of time the user expends to perform the task to a threshold amount of time, if the difference exceeds the threshold, the processing device may display a suggestion for how the user may increase his/her performance.
Applicant argues Bouhini fails to disclose the comparison of characteristics to average amount of time for multiple users to complete a similar task.  Examiner responds Bouhini is relied upon as disclosing content is based only on user data of the first user associated with at least one area of struggle of the one or more areas of struggle that is common to each of the plurality of prior tasks performed by the first user.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raffa US Patent Number 9,904,509 B1
Raffa discloses col. 7, lines 10-17, tasks detected by the example activity monitoring manager 110 are compared to sets of activity-related tasks. When a threshold number of the detected tasks are included in a set of activity-related tasks, an activity corresponding to the set of activity-related tasks is identified as having been performed/detected in the environment of interest 125.  

Chari et al. US Patent number 9,558,347 B2
Chari discloses in abstract, identify from a log of user activity, a first number of actions performed by a user over a first time period that match a pattern of user activity for a task associated with one or more roles of the users. Processors also identify from the log of user activity, a second number of actions performed by the user over a second time period that match the pattern of user activity. Processors calculate an amount of deviation between the first number of actions and the second number of actions. The deviation identifies a difference between amounts of time spent in the one or more roles. Processors then determine whether the amount of deviation between the first number of actions and the second number of actions exceeds a threshold for abnormal behavior.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616